DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 18, 32-34, 38-39 & 44 are amended. Claims 1-17, 19-21, 23, 35-37, 40-43 and 45 are cancelled. Claim 46 is newly added. Claims 18, 22, 24-34, 38-39, 44 & 46 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 18, 22, 24-27, 31-34, 38-39, 44 & 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2003/0054236 A1) in view of Ho (US 2011/0318629 A1), Miller (US 2011/0091761 A1), Bohnstedt (US 5,221,587 A), Nilsson (US 2005/0271947 A1) and Zguris (US 2005/0003726 A1) and, alternatively, over Zucker (US 2003/0054236 A1) in view of Ho (US 2011/0318629 A1), Miller (US 2011/0091761 A1), Bohnstedt (US 5,221,587 A), Nilsson (US 2005/0271947 A1) and Mccarthy (US 2011/0143184 A1).
Regarding claim 18, 26-27 & 32, Zucker teaches a battery separator, for a lead acid battery ([0039]), comprising:											a microporous membrane (2) comprising polyethylene and silica (Fig. 1 & [0022]-[0023]); and 													a diffusive mat DM (3, 3’), said DM comprising fine glass fibers, wherein said DM is a nonwoven mat typically having a basis weight of 70 gsm, 90 to 95 gsm or 100 gsm (i.e depending on the composition and thickness of the DM) which faces or is in contact with a positive electrode (4) or PAM of said lead acid battery (Fig. 1, [0028]-[0032] & [0034]-[0035]). Zucker also teaches the microporous membrane (2) being laminated to a single DM (3), wherein the microporous membrane can be placed between a folded DM such that the microporous membrane is laminated to the DM ([0038]-[0039]).								Zucker is silent as to the DM comprising particulate silica as a filler and being a woven mat having a three hour wick of at least about 2.5 cm; the battery separator decelerating corrosion of at least one electrode of the lead acid battery and/or preventing shedding of PAM 
Mccarthy teaches a lead-acid battery separator (24) comprising a polyethylene film (32) with a DM (31) laminated on the polyethylene film on a surface adjacent to the positive electrode (30), wherein the DM comprises a woven or non-woven mat of glass or polymer fibers (Fig. 2; [0026]-[0037]).											It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven fibers in the DM instead of non-woven fibers as an art-recognized equivalent for the same purpose (i.e wicking of the electrolyte). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.											Zguris teaches glass fibers used in a variety of applications including battery separators including a non-woven or woven glass fiber mat ([0006]-[0007]).					Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven glass fiber mat because woven and non-woven glass fiber mats are art recognized equivalents for the same purpose (i.e battery separators) as taught by Zguris ([0006]-[0007], [0058] & [0060]). See MPEP 2144.06 II.							In addition, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use the battery separator of modified Zucker, suitable for a flooded lead acid, as a golf cart battery because flooded lead-acid batteries have many known applications including as a suitable power source for golf carts as taught by Ho ([0006]).					prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the instantly claimed invention is substantially identical to the battery separator of modified Zucker and thus one of ordinary skill in the art would expect the separator of modified Zucker to inherently possess the same function and properties (decelerated corrosion, shredding prevention and high depth of discharge as well as a duration of discharge 
Regarding claim 22, Zucker teaches the DM being coated with an electrode (4 or 6) (Fig. 1).
Regarding claims 24-25, Zucker teaches the battery separator being an envelope separator such as a pocket, a sleeve, a leaf or an "S" wrap and envelopes a positive plate, a negative plate, or both a positive plate and a negative plate of the lead acid battery ([0039]). 
Regarding claim 31, modified Zucker teaches the separator of claim 18, as shown above, but is silent as to the separator reducing acid stratification in the lead acid battery.				However, modified Zucker teaches a battery separator for a lead acid battery substantially identical in structure and composition to the one instantly claimed in claim 18. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, the above instantly claimed function would necessarily be inherently present within the separator of Zucker. See MPEP 2112.01 I & II.		
Regarding claims 33, modified Zucker as teaches the separator of claim 18, as shown above, but is silent as to the claimed three hour wick.							However, Zucker teaches a battery separator for a lead acid battery substantially identical in structure and composition to the one instantly claimed in claim 18. Where the claimed and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, the above instantly claimed properties would necessarily be inherently present within the separator of Zucker. See MPEP 2112.01 I & II.
Regarding claim 34, Zucker teaches the DM comprising synthetic fibers, synthetic wood pulp, glass fibers, natural fibers, coated fibers or combinations thereof ([0031]-[0032]).
Regarding claim 38, Zucker teaches the DM having a thickness of equal to or greater than about 0.2 mm ([0018]).
Regarding claim 39, Zucker teaches a lead acid battery comprising a negative electrode 5, a positive electrode 4, an electrolyte ([0039]) and a battery separator comprising a microporous membrane 2 comprising polyethylene and silica (Fig. 1 & [0022]-[0023]), and a diffusive mat DM (3, 3’) comprising fine glass fibers, wherein said DM is a nonwoven mat typically having a basis weight of 70 gsm, 90 to 95 gsm or 100 gsm (i.e depending on the composition and thickness of the DM) which faces or is in contact with a positive electrode (4) or PAM of said lead acid battery (Fig. 1, [0028]-[0032] & [0034]-[0035]). Zucker also teaches the microporous membrane (2) being laminated to a single DM (3), wherein the microporous membrane can be placed between a folded DM such that the microporous membrane is laminated to the DM ([0038]-[0039]).											Zucker is silent as to the DM comprising particulate silica as a filler and being a woven mat having a three hour wick of at least 2.5 cm; wherein the battery separator prevents shedding In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.											Zguris teaches glass fibers used in a variety of applications including battery separators wherein a glass fiber mat is either non-woven or woven ([0006]-[0007]).					Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven glass fiber mat because woven and non-woven glass fiber mats are art recognized equivalents for the same purpose (i.e battery separators) as taught by Zguris ([0006]-[0007], [0058] & [0060]). See MPEP 2144.06 II.							Moreover, modified Zucker’s invention relates to separators applied to lead acid batteries in general and general lead acid batteries comprising said separator ([0002]). Lead acid batteries are generally categorized in two types: flooded lead acid batteries and valve regulated lead acid batteries (also known as sealed lead acid batteries), which comprise AGM and gel type batteries, as evidenced by Miller ([0031] & [0084]). Flooded lead acid batteries are, similarly to the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada,
Regarding claim 44, modified Zucker teaches the flooded lead-acid battery according to claim 39, as shown above, but is silent as to a three hour wick in arrange of about 2.5 cm to about 10.0 cm.												However, modified Zucker discloses a DM having a substantially identical composition and structure to the presently claimed in claim 39. Thus, one of ordinary skill in the art, at the time of the invention would expect the DM of modified Zucker to inherently possess the instantly claimed property of a three wick of 2.5 cm to about 10.0 cm. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I & II. 
Regarding claim 46, modified Zucker teaches the separator of claim 18. Zucker further teaches the DM being a positive active material (PAM) retention mat ([0039]). 

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker, Ho, Miller, Bohnstedt, Nilsson and Zguris, as applied to claims 18, 22, 24-27, 31-34, 38-39, 44 & 46 above, and further in view of Whear (US 2008/0299462 A1) and, alternatively, over Zucker, Ho, Miller, Bohnstedt, Nilsson and Mccarthy, as applied to claims 18, 22, 24-27, 31-34, 38-39, 44 & 46 above, and further in view of Whear (US 2008/0299462 A1).
Regarding claims 28-30, modified Zucker teaches the separator of claim 18, as shown above, but is silent as to the microporous membrane having a ribbed profile (claim 28), wherein the ribbed profile includes ribs running in a machine direction on a side of the microporous membrane facing the positive electrode or PAM of the flooded lead acid battery (claim 29), wherein the ribbed profile further includes ribs running in a cross machine direction on a side of the microporous membrane facing a negative electrode or negative active material (NAM) of the flooded lead acid battery (claim 30). 									Whear teaches a battery separator, for a lead acid battery, comprising a microporous membrane having a ribbed profile including ribs running in a machine direction (MD direction) and a cross machine direction (CMD direction) on both sides of the microporous membrane facing the positive electrode (or PAM) and the negative electrode (or NAM) of the flooded lead acid battery ([0012]).											It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide ribs running in the machine direction of the microporous membrane facing the positive electrode or PAM and ribs running in the cross machine direction of the side of the microporous membrane facing the negative electrode or NAM in order to stiffen the microporous membrane as taught by Whear ([0006]). 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) the claimed diffusive mat is different from a conventional glass mat at least based on it wicking capability; (2) the cited documents do not disclose, expressly or inherently, a diffusive mat as claimed, the examiner respectfully prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA .
						 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Primary Examiner, Art Unit 1727